DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-23 in the reply filed on 5/9/22 is acknowledged.

Claim Objections
Claim 16 is objected to because of the following informalities:  In claim 16,   line 8 “is remains” should be changed to correct grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8-9 and 15-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma 2018/0325666 in view Braido et al. 2016/0045316. 

    PNG
    media_image1.png
    375
    413
    media_image1.png
    Greyscale

Noting figure 4 for example, Ma discloses a mitral valve, the coaptation assist device comprising: an atrial fixation member configured to press against cardiac tissue proximate to a native mitral annulus; 
a coaptation structure (this is considered to be the tenting element 22) extending away from the atrial fixation member and radially inward from the atrial fixation member, the coaptation structure comprising an anterior surface configured to coapt with a first native leaflet during systole and a posterior surface configured to displace at least a portion of a second native leaflet, wherein the coaptation structure is substantially stationary during cardiac cycles (this is considered to be functional language.  See MPEP 2114.  Nevertheless [0021] of Ma states the element 22  improves the coaptation of the native mitral valve leaflets and is thus capable of performing the functions as claimed).  
However Ma does not disclose a sensor affixed to a portion of the coaptation assist device and configured to detect one or more parameters associated with at least one of cardiac function and device functionality.  
Braido teaches that prosthetic heart valve devices may incorporate sensors (see [0030-0036; 0056] and element 300 for example) for measuring and detecting parameters associated with cardiac function.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Ma and incorporate a sensor to the coapt/tent portion in or to measure atrial pressure  and flow parameters of the ventricle during diastole (see motivation in Ma [0003].


Allowable Subject Matter
Claims 2-7, 10-14, 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        June 2, 2022